Judgment unanimously affirmed. Memorandum: The People presented ample evidence to establish defendant’s guilt of two counts of second degree manslaughter and two felony counts of driving while intoxicated in connection with the fatal car crash on August 28, 1981 which resulted in the deaths of a 55-year-old woman and her 14-year-old daughter. Moreover, the Trial Judge’s questioning of a prosecution witness was well within proper bounds and did not deprive defendant of a fair trial.
Finally, defendant’s sentence cannot be said to be harsh and excessive in view of defendant’s prior conviction for criminally negligent homicide arising out of an incident in which defendant, driving while intoxicated, caused an accident in which a two-year-old boy was killed. (Appeal from judgment of Supreme Court, Erie County, Sedita, J.—manslaughter, second *981degree, two counts.) Present—Hancock, Jr., J. P., Callahan, Denman, Boomer and Schnepp, JJ.